Title: Thomas Jefferson to Richard Fitzhugh, 27 May 1813
From: Jefferson, Thomas
To: Fitzhugh, Richard


          Dear Sir Monticello May 27. 13
          Your favor of the 9th has been safely recieved, together with the packet of Ravensworth peas. these are now in the ground, & will abundantly supply me with seed for the next year.
			 I will not therefore give to yourself or mr Eppes the trouble of adding to my supply.
          I cannot promise myself ever taking a journey so far Northwardly again, but were it to happen, I should certainly take your friendly mansion and family in my way. I am now more happily employed than in travelling post, and
			 am particularly engaged in those pursuits in which mrs Fitzhugh and yourself have been ever eminent; I mean in domestic manufactures.
			 we have in our family (including my daughter’s) three spinning Jennies agoing, of 24. &
			 40. spindles each which can spin 11. pounds of coarse cotton a day, and
			 our looms fixed with flying shuttles, which altho’ they do not perform
			 the miracles ascribed to them, do, I think, double the effect of the common loom. we still want
			 carding machines in our neighborhood working at such moderate prices as to relieve us from
			 hand-carding. with this convenience, the clothing our family would be a thing really of neither trouble nor expence. even without it this additional aid, the labour is a very light one.
          Be so good as to present me affectionately & respectfully to mrs Fitzhugh, and to accept yourself the assurances of my constant esteem.Th: Jefferson
        